KLEIN, A.J.,
Della Carabine died on July 26, 1973, intestate, unmarried and without issue, leaving to survive her, as her heirs-at-law and next of kin, a brother, James J. Carabine, and a niece, Nancy Ciraco (daughter of decedent’s sister, Katherine Carabine, who is stated to have predeceased decedent), each entitled to one-half of her estate. Letters of administration were granted to the accountant on October 22, 1973, and proof of advertisement of notice thereof was produced to the auditing judge.
The statement of proposed distribution recites that “Since this is not a final accounting or final Proposed Distribution, Petitioner prays that this First Account be confirmed and that distribution be made to him as Accountant until such time as the estate is ready and able to file a final account and Distribution to the intestate heirs-distributees.” It is further stated that decedent’s real estate, premises 22 West Manheim Street, Philadelphia, which is carried in the account at a value of $5,000, has not been sold and that the accountant proposes “a final distribution to the heirs after the house has been sold and the asset converted to cash.” Counsel for the accountant has further advised that the purpose for filing the present account was to obtain approval by the court of the administration to this date.
It is not the practice of this court to give advisory opinions on the manner in which estates are administered by personal representatives. We are prepared to make an award of the assets shown in the account to the heirs set forth in the statement of proposed distribution, but we will not award them back to the accountant, as requested. If the accountant does not wish distribution to be made now, the audit will be continued generally, and the account will be returned to the clerk’s office marked “not audited.” When the real *369estate shown in the account has been sold, counsel for the accountant may request that the matter be placed on a deferred audit list, and at that time an amended account may be submitted showing the proceeds of the sale of the real estate. There should also be submitted at that time an amended statement of proposed distribution requesting distribution to the heirs of decedent.